Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 10/04/19 in which claims 1-18 are pending.

Claim Objections
2.	Claim 8 is objected to because of the following informalities:  Claim 8 recites “ the floor control”.  For purposes of examination the Examiner will interpret “the floor control” as the flow control.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0349426 to Smith et al.

a. 	As per claim 1,Smith et al teaches a user-centric work space (UCS) providing method performed by a UCS manager for UCS, wherein the UCS manager comprises a resource management functional entity (FE) (See paragraph [0625], resource manager), and the UCS providing method comprises: receiving, by the resource management FE, capability information and status of UCS resources collected by a UCS device (See paragraph [1426-1427]); receiving, by the resource management FE, a UCS manager discovery request from a user device (See paragraph [0287, 1197]); receiving, by the resource management FE, a UCS resource discovery request from the user device (See paragraph [0287, 0316, 0827]), ; filtering, by the resource management FE, information received from the UCS device as available UCS resource information based on user device information (See paragraph [1165-1166]), ; and sending, by the resource management FE, the filtered information to the user device in response to the UCS resource discovery request (See paragraph [1190 and 1227]).

b.	As per claim 2, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the UCS manager further comprises a resource access control proxy FE and a connection control proxy FE, and the connection control proxy FE is configured to relay controlling messages for data path management between the user device and the UCS device (See paragraph [2720 and 2730]).



d. 	As per claim 4, Smith et al teaches the claimed invention as described above. Furthermore, Smith et al teaches wherein wherein the receiving of the UCS manager discovery request comprises receiving, by the resource management FE, the UCS manager discovery request from a resource discovery FE of a user agent included in the user device (See paragraph [0287, 1197]).

e. 	As per claim 5, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the sending of the filtered information to the user device comprises sending, by the resource management FE, the filtered information to a resource discovery FE of a user agent included in the user device in response to the UCS resource discovery request (See paragraph [1551]).

f. 	As per claim 6, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the UCS manager further comprises a resource access control proxy FE (See paragraph [0370]), the user device is a user device used by a predetermined user, and the UCS providing method further comprises:  15receiving, by the resource access control proxy FE of the UCS manager, a UCS resource access permission 

g. 	As per claim 7, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the UCS manager further comprises a resource access control proxy FE, and the UCS providing method further comprises: receiving, by the resource access control proxy FE, a UCS resource permission request from the user device; determining, by the resource access control proxy FE, if the UCS resources can be shared; and sending, by the resource access control proxy FE, a UCS resource permission granted to the user device if the UCS resources can be shared (See paragraph [1207, 1240 and 1302]).

h. 	As per claim 8, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the UCS manager further comprises a resource access control proxy FE, the user device is a user device used by a predetermined user, and the UCS providing method further comprises: receiving, by the resource access control proxy FE, a UCS 

i.	As per claim 9, Smith et al teaches a user-centric work space (UCS) providing method performed by a user device for UCS, wherein the user device performs the UCS providing method through a user agent comprising a device information management functional entity (FE) (See paragraph [0330 and 0337]), a resource discovery FE (See paragraph [0171]), a resource access control FE (See paragraph [0206]), and a connection control client FE, and the UCS providing method comprises: collecting, by the device information management FE, user information and user device information (See paragraph [0743]); sending, by the resource discovery FE, a UCS manager discovery request (See paragraph [0166 and 0935]); selecting, by the resource discovery FE, UCS resources required for a UCS service based on UCS resource information received from a UCS manager (See paragraph[0302, 0625-0626]) ; sending, by the resource access control FE, an access permission request for the selected UCS resources to the UCS manager; and starting, by the connection control client FE, connection setup with a device agent using the UCS manager (See paragraph [0335 and 0487]).

j. 	As per claim 10, Smith et al teaches the clamed invention as described above.  Furthermore, Smith et al teaches wherein the user agent further comprises a media control FE, and the media control FE is configured to control receiving or sending media between user devices (See paragraph [0359]).

k.	As per claim 11, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the sending of the access permission request comprises sending, by the resource access control FE, the access permission request for the selected UCS resources to a resource management FE included in the UCS manager (See paragraph [0507]).

l.	As per claim 12, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the starting of the connection setup comprises starting, by the connection control client FE, the connection setup with the device agent using a connection control proxy FE included in the UCS manager (See paragraph [0648]).

m. 	As per claim 13, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the starting of the connection setup comprises starting, by the connection control client FE, connection setup with a connection control server FE included in the device agent using the UCS manager (See paragraph [0648]).

n.	As per claim 14, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the sending of the access permission request comprises 

o. 	As per claim 15, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the receiving comprises receiving, by the resource access control FE, a resource permission granted from a resource access control FE included in a user device of a user who owns the UCS resources via the UCS manager (See paragraph [1195 and 1196]).

p. 	As per claim 16, Smith et al teaches the claimed invention as described above. Furthermore, Smith et al teaches a user-centric work space (UCS) providing method performed by a UCS device for UCS, wherein the UCS device provides a UCS through a device agent comprising a resource status monitoring functional entity (FE) and a resource advertisement FE, and the UCS providing method comprises: collecting, by the resource status monitoring FE, capability information and availability status of each UCS resource; and sending, by the resource advertisement FE, the collected capability information and status to a UCS manager (See paragraph [0004, 0717, 0735]).

q. 	As per claim 17, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the device agent further comprises a resource capability management FE and a media control FE, the resource capability management FE is configured to store and manage capability information of UCS resources included in the UCS 

r. 	As per claim 18, Smith et al teaches the claimed invention as described above.  Furthermore, Smith et al teaches wherein the sending to the UCS manager comprises sending, by the resource advertisement FE, the collected capability information and status to a resource management FE included in the UCS manager (See paragraph [0295, 0373, 0727-0728]).


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0155710 to Quinn et al teaches virtual resource bank for localized and self-determined  allocation of resources.
U.S. Publication No. 2016/0359864 to Dhaliwal et al teaches system and method for controlling resources in an internet of things network.
U.S. Publication No. 2015/0023205 to Vasseur et al teaches path computation element proxying for determining wireless networks.
U.S. Publication No. 2006/0171315 to Choi et al teaches resource allocation device for providing a differentiated service and a method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE M BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444